Citation Nr: 0844893	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-00 141A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant-widow and her sister and niece


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.  He died in September 2005.  The appellant is his 
surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from a July 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

As support for her claim, the appellant, her sister and niece 
testified at a hearing at the RO in August 2008 before the 
undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  During the 
hearing the appellant submitted additional evidence and 
waived her right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2008).

FINDINGS OF FACT

1.  The September 2005 death certificate list suicide, by 
gunshot wound to the head, as the veteran's sole cause of 
death.  

2.  At the time of his death, the veteran had established 
service connection for bilateral high frequency hearing loss 
(30 percent), residuals of a shell fragment wound to his 
posterior right shoulder (10 percent), tinnitus (10 percent), 
non-disfiguring scars on the right side of his forehead as 
residuals of shell fragment wounds (10 percent), a ruptured 
right tympanic membrane (0 percent), and cephalgia (0 
percent).  His combined rating was 50 percent.

3.  The medical record does not mention any complaints, 
treatment, or diagnosis of post-traumatic stress disorder 
(PTSD) or any other acquired psychiatric disorder.

4.  There also is no competent evidence linking the veteran's 
death in any way to his military service - including to an 
acquired psychiatric disorder, especially PTSD.


CONCLUSION OF LAW

A service-connected disability was not a principal or 
contributory cause of the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.302, 3.303, 3.304, 3.312, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
November 2005.  This letter informed the appellant of the 
evidence required to substantiate her claim, and of her and 
VA's respective responsibilities in obtaining supporting 
evidence.  And as for the Dingess requirements, since the 
Board is denying her claim for service connection for cause 
of death, the downstream disability rating and effective date 
elements of this claim are ultimately moot.  So not providing 
notice concerning these downstream elements of the claim is 
non-prejudicial, i.e., harmless error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102.

Another recent Court decision, Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007), held that for Dependency and 
Indemnity Compensation (DIC) benefits - including cause-of-
death claims, VCAA notice must include:  (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate the 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate the DIC claim based on a condition 
not yet service connected.  

Here, the Board acknowledges the appellant has not received a 
VCAA notice letter meeting these standards enunciated in 
Hupp, but this is nonprejudicial because:  (1) based on the 
communications sent to her over the course of this appeal, 
she clearly has actual knowledge of the evidence she is 
required to submit; and (2) based on her contentions and the 
communications provided to her by VA over the course of this 
appeal, she reasonably understands from the notices provided 
what was needed.

Specifically, the appellant, through submission of a copy of 
the veteran's death certificate, her personal statements and 
personal hearing testimony, her representative's statements, 
copies of service personnel records (SPRs) including the 
veteran's DD Form 214, and private treatment records, clearly 
showed actual knowledge of the evidence required to 
substantiate her claim.  In addition, all VCAA notices 
provided by VA were clear and pertinent to the appellant's 
contentions, such that a reasonable person could understand 
what was required to prove the claim.  So, overall, she was 
afforded a meaningful opportunity to participate in the 
adjudication of the appellant's claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the appellant was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  And significantly, there is no allegation or 
evidence that the content error affected the essential 
fairness of the adjudication of the claim.  Therefore, the 
presumption of prejudice due to a content error for the 
appellant's cause of death claim has been rebutted.  

As for the duty to assist, the RO has obtained the veteran's 
service treatment records (STRs), service personnel records 
(SPRs), and identified private treatment records.  And as 
mentioned, the appellant has submitted private medical 
records and his death certificate.  The Board acknowledges VA 
has not obtained a medical opinion with respect to the 
appellant's cause-of-death claim.  But in DeLaRosa v. Peake, 
515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit 
Court held that 38 U.S.C. § 5103A(a) does not always require 
the Secretary of VA to assist a claimant in obtaining a 
medical opinion or examination for a DIC claim, but it does 
require VA to assist a claimant in obtaining such whenever it 
is necessary to substantiate the DIC claim.  The Federal 
Circuit Court added that there was no duty to provide a VA 
opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since 
this provision is explicitly limited to claims for disability 
compensation (service connection), which is defined as a 
monthly payment made by VA to a veteran, and therefore does 
not pertain to a DIC claim.  Id.  But see Wood v. Peake, No. 
07-7174 (Fed. Cir. Mar. 28, 2008) (holding that in the 
context of a DIC claim, VA must also consider that 38 U.S.C. 
§ 5103A(a) only excuses VA from making reasonable efforts to 
provide an examination when no reasonable possibility exists 
that such assistance would aid in substantiating the claim).  
The Board concludes an opinion is not needed in this case 
because the medical record is silent for complaints, 
treatment, and diagnoses of any acquired psychiatric 
disorder, including PTSD, during the veteran's lifetime, 
precluding the possibility of establishing service connection 
to an acquired psychiatric disability as a cause of the 
veteran's suicide.  

II.  Entitlement to Service Connection for Cause of Death

The veteran died on September [redacted], 2005.  The death certificate 
lists suicide, by gunshot wound to the head, as the veteran's 
sole cause of death.  The appellant asserts that he committed 
suicide due to the effects of PTSD, developed as a result of 
serving in the Vietnam War.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to his death.  
Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2008).  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
causal connection, that is, that it contributed substantially 
or materially to death, hastened it, or aided or lent 
assistance to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
See, too, the more general provisions - 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(a).

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2008).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental health disorder diagnoses must conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United 
States Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  OR - Stone v. Nicholson, 480 F.3d 1111 
(Fed. Cir. 2007).  

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2008).  In 
order for suicide to constitute willful misconduct, the act 
of self-destruction must be intentional.  A person of unsound 
mind is incapable of forming an intent (i.e., mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2008).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness; therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b) (2008).

Because the veteran died as a result of suicide, the Board 
must first address the threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).  

The STRs in this case are negative for any complaints, 
treatment, or diagnoses of an acquired psychiatric disorder, 
including PTSD.  In the same vein, there are simply no post-
service medical records that confirm any diagnosis of PTSD or 
other acquired psychiatric disorder, especially near the time 
of his death.  In fact, the first suggestion that the veteran 
suffered from PTSD came with the appellant's statements 
following the veteran's death.  There is no medical evidence 
in the record to suggest symptoms or diagnoses of any 
acquired psychiatric disability.  But equally, if not more 
importantly, the record reveals no affirmative evidence 
showing circumstances which could lead a rational person to 
self-destruction.  38 C.F.R. § 3.302(b).  To the contrary, 
lay statements by the appellant and others indicate the 
veteran was not of sound mind at the time of his death, nor 
otherwise capable of forming the intent necessary for self-
destruction.  In the absence of medical treatment records to 
the contrary, the Board finds these statements of his mental 
unsoundness to be credible.  So, resolving all doubt in the 
appellant's favor, the Board finds the preponderance of the 
evidence shows the veteran's cause of death, namely the self-
inflicted gunshot wound to the head, was a result of mental 
unsoundness, because the record fails to reveal any 
reasonable adequate motive to commit suicide.  See 38 C.F.R. 
§ 3.302(b)(2).  Accordingly, the Board finds that the 
veteran's act of suicide does not constitute willful 
misconduct as defined by the regulations and will proceed to 
analyze the appellant's claim on the merits.

At the time of his death, the veteran was only service 
connected for bilateral high frequency hearing loss, 
residuals of shell fragment wounds to the posterior right 
shoulder, tinnitus, non-disfiguring scars to the right 
forehead from shell fragment wounds, ruptured right tympanic 
membrane, and cephalgia.  There is no competent evidence of 
record that any of these service-connected disabilities were 
the primary or contributing cause of his death by suicide.

Significantly, PTSD was not a service-connected condition 
when he died.  As such, the appellant must establish that 
PTSD was incurred in or aggravated by service, and that PTSD 
either caused or contributed substantially and materially to 
his death.  

Most fatal to the appellant's claim is that the claims file 
does not contain medical evidence diagnosing any acquired 
psychiatric disorder for the veteran, let alone PTSD in 
accordance with VA regulation.  38 C.F.R. § 3.304(f).  In 
sum, there is no competent medical evidence of record 
reflecting a diagnosis of PTSD in accordance with VA 
regulation, nor is there competent evidence diagnosing any 
other acquired psychiatric disorder.  Absent medical evidence 
of a current disability at the time of his death of an 
acquired psychiatric disorder, including PTSD, the Board 
cannot grant service connection as a cause of his death for 
any acquired psychiatric disorder, including PTSD.  See, 
e.g., Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).  
Simply stated, the post-service medical records outweigh the 
appellant's unsubstantiated lay assertions regarding the 
veteran's PTSD disability.

Given the finding of no current disability, it is not 
necessary to discuss in detail whether the veteran 
participated in combat or whether there is credible 
supporting evidence of an in-service stressor.  In any event, 
the Board concedes that he may indeed have had an in-service 
stressor, as he was awarded the Purple Heart in his SPRs for 
combat during the Vietnam War.  His STRs also show he was 
wounded during service by enemy fire in May 1968.

But, following separation, there is no evidence in the claims 
folder that the veteran complained of symptoms of, or was 
diagnosed at any time with PTSD, depression, or any other 
acquired psychiatric disorder.  Importantly, there is no 
competent evidence of record establishing a nexus (i.e., 
link) between his death, and his military service, including 
due to any acquired psychiatric disorder, especially PTSD.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

And the following lapse of many years between service until 
his death over three decades later, without documented 
complaints of PTSD or any other acquired psychiatric disorder 
during his lifetime, provides highly probative evidence 
against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Indeed, there is an October 1970 VA 
examination report, only a few months after his separation, 
which states his mental health status reveals no psychosis 
and no neurosis.  The Board acknowledges the appellant's 
contention that he was denied treatment for PTSD, and also 
misdiagnosed when he sought VA benefits after service.  In 
that regard, the Board finds no evidence in the records 
available to confirm the appellant's assertions.  

In addition, as lay persons, without the appropriate medical 
training and expertise, the appellant, her representative, 
and other family members are not competent to provide a 
probative (persuasive) opinion on a medical matter, 
especially the etiology of the veteran's fatal, self-
inflicted gunshot wound, including insofar as whether it was 
due to any acquired psychiatric disorder, including PTSD 
(according to DSM-IV).  Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. At 494.  
Thus, the appellant's personal opinion that he died from PTSD 
as a result of his military service is not a sufficient basis 
for awarding service connection.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service-
connection claim for cause of death, including as due to an 
acquired psychiatric disorder, including PTSD.  Accordingly, 
there is no reasonable doubt to resolve in the appellant's 
favor, and the appellant's claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for cause of death is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


